DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-28 are pending.
Specification
4.	The disclosure is objected to because of the following informalities: On page 10 line 2 of the instant specification, the Examiner suggests changing “monolithic substrate 116” to --monolithic substrate --106-- to properly reference the correct label in the drawings. Appropriate correction is required.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of US Patent No. 11,108,368 in view of Kobayashi US Patent 5,347,238. 
	As per claim 1, US Patent ‘368 discloses a thin-film filter comprising: a substrate; a patterned conductive layer formed over the substrate (e.g. layer disposed on a first surface of the substrate in claim 1 of ‘368), the patterned conductive layer comprising at least one thin-film inductor (e.g. thin film inductor in claim 1 of ‘368); and wherein the thin-film filter has a power capacity that is greater than about 25 W (e.g. claim 14 of ‘368).
	However, US Patent ‘368 does not disclose the substrate being a monolithic substrate.
	Kobayashi exemplarily discloses in Col. 1 lines 16-20 that a common goal for any monolithic circuit is to use design and fabrication techniques to reduce size and increase ease of implementation. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the thin-film filter of ‘368 to have been a monolithic structure as exemplarily taught by Kobayashi with the motivation of providing the benefit of reducing the size and increasing ease of implementation of the filter (Col. 1 lines 16-20 of Kobayashi). As an obvious consequence of the modification, the combination would have necessarily included the substrate being a monolithic substrate. This is a provisional nonstatutory double patenting rejection.
7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/458,665 in view of Kobayashi US Patent 5,347,238.
As per claim 1, ‘665 discloses a thin-film filter comprising: a substrate; a patterned conductive layer formed over the substrate (e.g. layer disposed on a first surface of the substrate in claim 1 of ‘665), the patterned conductive layer comprising at least one thin-film inductor (e.g. thin film inductor in claim 1 of ‘665); and wherein the thin-film filter has a power capacity that is greater than about 25 W (e.g. claim 14 of ‘665).
However, ‘665 does not disclose the substrate being a monolithic substrate.
Kobayashi exemplarily discloses in Col. 1 lines 16-20 that a common goal for any monolithic circuit is to use design and fabrication techniques to reduce size and increase ease of implementation. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the thin-film filter of ‘665 to have been a monolithic structure as exemplarily taught by Kobayashi with the motivation of providing the benefit of reducing the size and increasing ease of implementation of the filter (Col. 1 lines 16-20 of Kobayashi). As an obvious consequence of the modification, the combination would have necessarily included the substrate being a monolithic substrate. This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4, 7-14, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marek et al. US 2020/0295727, as cited by the Applicant.
As per claims 1-4, 7-14, and 28, Marek et al. discloses in Figs. 2a-2c a thin-film filter (e.g. thin film filter 200) and a method of forming the thin-film filter comprising:
as per claims 1 and 28, a monolithic substrate (Paragraph 50, substrate 202 which is a monolithic substrate since the filter is formed as a monolithic device as stated); a patterned conductive layer (e.g. top surface 210 which comprises inductors 226 and 227) formed over the monolithic substrate, the patterned conductive layer comprising at least one thin-film inductor (e.g. thin film inductors 226 and 227); wherein the thin-film filter has a power capacity that is greater than about 25 W (Paragraph 24; A power capacity of the filter is greater than 25 W.);
as per claim 2, wherein the thin-film filter has a footprint area that is less than about 50 cm^2 (Paragraph 71; As stated, length 205 which is greater than the width 207 is less than 14 mm (i.e. 1.4 cm). Thus, a length times width which equals a footprint area of the filter is necessarily less than 50 cm^2.);
as per claim 3, wherein the thin-film filter has an area power capacity that is greater than about 0.02 W/mm^2 (Paragraph 25; As stated, the filter has an area power capacity greater than 0.3 W/mm^2, which is necessarily greater than 0.02 W/mm^2.);
as per claim 4, wherein the thin-film inductor has a thickness that is greater than about 30 micrometers (Paragraph 45; As stated, the thin film inductor has a thickness that ranges from 0.05 micrometers to 50 micrometers, where 50 micrometers are necessarily greater than 30 micrometers.);
as per claims 7 and 28, an input port (e.g. input conductor pad 230) exposed on a bottom surface of the filter (Paragraph 74; Pad 230 is exposed along a bottom surface 234.); and an output port (e.g. output conductor pad 232) exposed on the bottom surface of the filter (Paragraph 74; Pad 232 is exposed along the bottom surface 234.); wherein the at least one thin-film inductor is connected between the input port and the output port (Fig. 2c; The inductors 226 and 227 are connected between the pads 230 and 232.);
as per claim 8, wherein the at least one thin-film inductor comprises a plurality of thin-film inductors (e.g. inductors 226 and 227) connected in series between the input port and the output port (Paragraph 69; The inductors 226 and 227 are connected in series between the pads 230 and 232.);
as per claims 9 and 28, a heat sink terminal (Paragraphs 29 and 75, via 238; As stated, vias in the substrate 202 are filled with a polymeric composition which improves heat dissipation therein (i.e. “heat sink terminal”).) exposed along the bottom surface of the filter (Fig. 2c; Via 238 is exposed along the bottom surface 234.); and an additional patterned conductive layer (Fig. 2c, first electrode 220) in a thickness direction (e.g. vertical direction) of the thin-film filter, the additional patterned conductive layer formed a capacitor (e.g. capacitor 216) with the patterned conductive layer and the heat sink terminal;
as per claim 10, wherein the monolithic substrate comprises sapphire (Paragraph 39; The substrate includes sapphire.);
as per claim 11, wherein the monolithic substrate has a thermal conductivity of greater than 20 W/m degrees C (Paragraph 37; As stated, the substrate includes a material having a high thermal conductivity greater than 50, which is necessarily greater than 20.);
as per claim 12, wherein the at least one thin-film inductor comprises a patterned conductive layer shaped in a loop that is formed entirely on a single layer (Paragraph 40; Inductors 226 and 227 are each formed in a loop shape and are both disposed on a single layer.);
as per claim 13, at least two patterned conductive layers (e.g. electrodes 220 and 222) spaced apart from each other in a thickness direction of the thin-film filter (The electrodes 220 and 222 are spaced apart in the vertical direction.); and
as per claim 14, wherein the thin-film filter exhibits an attenuation that is less than -30 dB above a stop band frequency (Paragraph 47; The insertion loss is less than -30 dB for a frequency of 565 MHz to 2.4 GHz (i.e. stop band frequency).).
Allowable Subject Matter
10.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 15-27 are allowed.
	As per claims 5, 6, and 15, the closest prior art Marek et al. (as cited by the Applicant) discloses a thin-film filter comprising all of the limitations recited therein EXCEPT wherein a footprint area of the thin-film filter is less than 20 times larger than the exposed heat sink area.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843